

117 HR 4531 RH: 7(a) Loan Agent Oversight Act
U.S. House of Representatives
2021-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 104117th CONGRESS1st SessionH. R. 4531[Report No. 117–144]IN THE HOUSE OF REPRESENTATIVESJuly 19, 2021Mr. Meuser (for himself and Mr. Phillips) introduced the following bill; which was referred to the Committee on Small BusinessOctober 12, 2021Additional sponsor: Ms. Van DuyneOctober 12, 2021Reported from the Committee on Small Business; committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo amend the Small Business Act to require a report on 7(a) agents, and for other purposes.1.Short titleThis Act may be cited as the 7(a) Loan Agent Oversight Act.2.Report on 7(a) agentsSection 47 of the Small Business Act (15 U.S.C. 657t) is amended by adding at the end the following new subsection:(j)Annual report(1)In generalThe Director shall submit to Congress, in addition to the report required under subsection (h)(2), an annual report including, for the calendar year covered by the report—(A)the number of 7(a) agents assisting applicants for loans under section 7(a), disaggregated by 7(a) agents who are attorneys, accountants, consultants, packagers, and lender service providers (as defined by section 103.1 of title 13, Code of Federal Regulations);(B)the number of fraudulent loans made for which an applicant used services of a 7(a) agent;(C)the purchase rate by the Administrator of loans for which an applicant used services of a 7(a) agent;(D)the number and aggregate dollar value of referral fees paid to 7(a) agents, disaggregated by whether the applicant or 7(a) lender paid such fees;(E)without identifying individual 7(a) agents by name, a consolidated analysis of the risk created by the individual 7(a) agents responsible for not less than 1 percent of—(i)the dollar value of loans made with the assistance of 7(a) agents; and(ii)the number of loans made with the assistance of 7(a) agents;(F)an analysis of interest rates on loans for which an applicant or 7(a) lender used services of an agent; and (G)a description of how the Administrator communicates with 7(a) agents.(2)DefinitionsIn this subsection:(A)7(a) agentThe term 7(a) agent means a person who provides covered services on behalf of a lender or applicant.(B)Covered servicesThe term covered services means—(i)assistance with completing an application for a loan under section 7(a) (including preparing a business plan, cash flow projections, financial statements, and related documents); or (ii)consulting, broker, or referral services with respect to a loan under section 7(a)..October 12, 2021Committed to the Committee of the Whole House on the State of the Union and ordered to be printed